USCA11 Case: 22-11178      Date Filed: 11/22/2022   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-11178
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
MIGUEL ANGEL PEREZ,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
          D.C. Docket No. 6:21-cr-00102-WWB-LHP-6
                   ____________________
USCA11 Case: 22-11178       Date Filed: 11/22/2022   Page: 2 of 2




2                     Opinion of the Court               22-11178


Before JORDAN, NEWSOM, and BRANCH, Circuit Judges.
PER CURIAM:
       Charles Edward Taylor, Jr., appointed counsel for Miguel
Angel Perez in this appeal from his conviction and sentence for
possession with intent to distribute methamphetamine, has filed a
motion to withdraw on appeal, supported by a brief prepared
pursuant to Anders v. California, 386 U.S. 738 (1967). Our
independent review of the entire record reveals that counsel’s
assessment of the relative merit of the appeal is correct. Because
independent examination of the entire record reveals no arguable
issue of merit, counsel’s motion to withdraw is GRANTED, and
Perez’s conviction and sentence are AFFIRMED.